Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is responsive to the amendment filed 3/10/2021. Applicant amended claims 1, 5, 7, 9, cancelled claims 4 and 8; claims 1 – 3, 5 – 7, 9 – 10 are pending in this application.

Allowable Subject Matter
Claims 1 – 3, 5 – 7, 9 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 and 7, prior art does not make obvious the claim limitation “the plurality of levers include a plurality of first levers, the booster mechanism includes:  33P FK17 02 94 US 01W a first boosting portion which is configured to boost the drive force applied by the drive part to the reciprocating member; and a first transmission portion which is configured to transmit the force boosted by the first boosting portion, the first boosting portion includes the plurality of first levers arranged in a circumferential direction of the reciprocating member, the first transmission portion includes a plurality of first transmission members provided correspondingly to the plurality of first levers, each of the first levers has an effort portion which is configured to receive the force from the reciprocating member, a fulcrum portion which is configured to come into contact with the casing to serve as a center of a revolution of the first lever, and a load portion which is configured to transmit the force to the first transmission member, and each of the first transmission members has a first contact portion which is configured to come into line contact with the load portion of the first lever.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753